Citation Nr: 1424715	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  06-12 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 20 percent prior to July 14, 2009, and to a rating higher than 40 percent since, for diabetes mellitus, type II, with retinopathy and erectile dysfunction. 

2.  Entitlement to a separate compensable rating for peripheral vascular disease. 

3.  Entitlement to a rating higher than 10 percent prior to July 14, 2009, and to a rating higher than 40 percent since, for diabetic peripheral neuropathy of the right lower extremity.

4.  Entitlement to a rating higher than 10 percent prior to July 14, 2009, and to a rating higher than 40 percent since, for diabetic peripheral neuropathy of the left lower extremity.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 22, 2008.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2007 and subsequent rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

The March 2007 decision, in part, denied increased ratings for service-connected complications of the diabetes, namely, for diabetic peripheral neuropathy of the right and left lower extremities.  In a June 2007 statement, in response, the Veteran requested higher ratings for this associated lower extremity neuropathy, which, since within one year of the decision concerning these claims, constituted a notice of disagreement (NOD) with that March 2007 decision concerning these claims.  See 38 C.F.R. § 20.201 (2011); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105 and, assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).

In a June 2007 decision, an increased rating for the underlying Type II Diabetes Mellitus again was denied, as was a total disability rating based on individual unemployability (TDIU).  

However, a July 2010 decision granted higher 40 percent ratings for the underlying Type II Diabetes Mellitus, as well as for the associated diabetic peripheral neuropathy affecting his right and left lower extremities, all retroactively effective as of July 14, 2009.  He since has continued to appeal the ratings assigned these disabilities.  

An even more recent July 2011 RO decision also granted his TDIU claim, effective August 22, 2008.  Service connection also was granted for an additional complication of his diabetes - namely, for mild non-proliferative diabetic retinopathy, for which he received an initial 0 percent rating as of June 10, 2010.  However, the Board notes that service connection had already been in effect for diabetic retinopathy since September 2002.  

The Board remanded these claims in February 2012 to have certain documents translated and to obtain additional private treatment records.  That development has been completed and the case now returns for appellate review.  The Board had also remanded a service connection claim for a psychiatric disorder, including depressive disorder, secondary to diabetes and its complications.  This claim has since been granted in an April 2013 rating decision.  The Veteran has not appealed this decision with respect to the effective date or disability rating assigned.  Therefore, this claim is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The claim of entitlement to a separate compensable rating for peripheral vascular disease requires further development before being decided on appeal, so the Board is remanding this claim to the AOJ, although instead going ahead and deciding all of the remaining claims.



FINDINGS OF FACT

1. Prior to July 14, 2009, the Veteran's diabetes required insulin and a restricted diet, but did not require avoidance of strenuous occupational and recreational activities, and at no time during the pendency of this claim has it been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or at least twice-a-month visits to a diabetic care provider.

2. The Veteran's diabetic retinopathy is mild and is not manifested by impairment of vision, pain, episodic incapacity, or active pathology, and has not required rest during the pendency of this claim. 

3. The Veteran's erectile dysfunction is not manifested by any deformity of the genitalia.

4. Prior to July 14, 2009, the Veteran's diabetic neuropathy of the right and left lower extremities was manifested by no worse than moderate incomplete paralysis of the sciatic nerve, with decreased sensation, decreased reflexes, pain, tingling, and weakness, but no joint limitations or atrophy, and with a normal gait and posture. 

5. As of July 14, 2009, the Veteran's diabetic neuropathy of the right and left lower extremities has been manifested by no worse than moderately severe incomplete paralysis of the sciatic nerve, with absent sensation, decreased reflexes, pain, tingling, and weakness, but no atrophy.

6. As of August 24, 2006, the date of the Veteran's claim of entitlement to service connection for diabetic peripheral neuropathy, the balance of the evidence shows that his peripheral neuropathy and diabetes prevents him from obtaining or maintaining substantially gainful employment. 



CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent prior to July 14, 2009, and higher than 40 percent as of July 14, 2009, for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.119, Diagnostic Code 7913 (2013).

2. The criteria for a compensable rating for diabetic retinopathy have not been met during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.84a, Diagnostic Code 6006 (2008). 

3. The criteria for a compensable rating for erectile dysfunction have not been met during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.31, 4.115b, Diagnostic Codes 7521, 7522 (2013).

4. The criteria for a rating of 20 percent, but no higher, prior to July 14, 2009 for diabetic peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013). 

5. The criteria for a rating of 20 percent, but no higher, prior to July 14, 2009 for diabetic peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013). 

6. The criteria for a rating higher than 40 percent as of July 14, 2009 for diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013). 


7. The criteria for a rating higher than 40 percent as of July 14, 2009 for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013). 

8. The criteria for entitlement to a TDIU have been met as of August 24, 2006, so as of an earlier effective date.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.18, and 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Letters dated in July 2006, October 2006, April 2007, August 2008, March 2011, provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before adjudication or readjudication of these claims.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records identified by him have been associated with the claims file for consideration.  See 38 C.F.R. § 3.159(c).  Translations of any treatment records or other statements in Spanish have been obtained.  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  Several VA examinations have been performed during the pendency of these claims, including most recently in October 2012 and March 2013.  The examination reports reflect consideration of the Veteran's medical history, set forth pertinent clinical findings, and describe the Veteran's disabilities and functional impairment in sufficient detail to make fully informed decisions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).  There is no evidence indicating that there has been a material change in the severity of these disorders since the Veteran was last examined by VA.  See 38 C.F.R. § 3.327(a) (2013); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted.  

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of these claims, and there is no indication of prejudicial error with regard to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II.  Compliance with the Board's prior Remand Directives

The Board remanded these claims in February 2013 to have translations made of private treatment records and statements submitted by the Veteran that were in Spanish, and also to make appropriate efforts to obtain additional private treatment records.  The translations have been obtained, and the Veteran was sent a March 2012 letter requesting him to fill out authorized release forms (VA Form 21-4142) that would enable VA to request the private treatment records on his behalf.  He was also invited to submit these records himself.  The Veteran did not fill out the authorized release form or submit the records.  Once the translations were obtained and additional VA examinations performed, the AOJ readjudicated the claims and issued a supplemental statement of the case (SSOC) to the Veteran and his representative.  The Veteran responded in June 2013 that he had no additional information or evidence to submit, and requested that the case be transferred back to the Board.  Accordingly, there has been substantial compliance with the Board's remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

III.  Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2013).  

A.  Diabetes

The Veteran's diabetes mellitus, type II, has been rated as 20 percent disabling prior to July 14, 2009, and as 40 percent disabling as of that date under Diagnostic Code (DC) 7913.  See 38 C.F.R. § 4.119.  Under DC 7913, a 10 percent rating is assigned for diabetes managed by restricted diet only.  A 20 percent rating is assigned for diabetes requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  Id.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is assigned if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent rating is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

As defined in DC 7913, "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Id.  The requirement of regulation of activities due to diabetes must be based on the clinical findings of a medical professional.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  

Because the rating criteria under DC 7913 are cumulative and successive, diabetes that does not meet the criteria at any one level of disability is precluded from the assignment of an increased evaluation at any higher level, since "each higher disability rating include[s] the criteria of each lower disability rating."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67).  In other words, each rating for diabetes requires that all the criteria for any lower available ratings also be met.  It thus follows that section 4.7 of the regulations, which directs that the higher of two potentially applicable disability evaluations will be assigned when the disability more nearly approximates the higher rating, does not apply to DC 7913 given it successive and cumulative criteria.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that section 4.7 cannot be used to circumvent the requirements for satisfying the criteria for a given rating under DC 7913 in light of its cumulative nature, and observing in this regard that "use of the conjunctive 'and'" in the criteria for a 40 percent rating indicates that "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" notwithstanding section 4.7).  

Compensable complications of diabetes are to be evaluated separately, unless they are part of the criteria used to support a 100 percent disability evaluation, with noncompensable complications to be considered as part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).  The Board will discuss such complications below, with the exception of diabetic nephropathy with hypertension.  As discussed in the Board's February 2012 decision, the Veteran withdrew his appeal of the evaluation assigned this disorder.

Prior to July 14, 2009, the evidence of record, including several VA examination reports, VA treatment records, and private treatment records, show that the Veteran was on insulin and a restricted diet for diabetes, but that no clinician or medical professional had recommended avoidance of strenuous occupational and physical activities.  To the extent that the Veteran's ability to perform strenuous activities is limited due to the complications of diabetes such as peripheral neuropathy and peripheral vascular disease, such restrictions are taken into account in the evaluations assigned those disorders.  Thus, to assign a higher rating for diabetes based on such restrictions, which have already been compensated, would result in compensating him twice for the same manifestations under different diagnoses, in violation of the rule against pyramiding.  See 38 C.F.R. § 4.14.  Moreover, the fact that the Veteran has to carefully monitor his glucose levels through managing his diet and requires the company of his spouse to alert him when such episodes are coming on does not equate to regulation of activities as defined in DC 7913, which requires a clinical finding that the Veteran must avoid strenuous occupational and physical activities.  See 38 C.F.R. § 4.119; Camacho, 21 Vet. App. at 363-64.  
Although the 40 percent rating assigned as of July 14, 2009 was based on the examiner's conclusion that regulation of activities was required due to the Veteran's report that he has to eat prior to going out in order to avoid hypoglycemic episodes, and that he could not go out without his wife as an attendant because he was not able to discern on his own when he was having such an episode, this type of regulation of activities is clearly not the kind contemplated by DC 7913.  See id.
Accordingly, the criteria for a rating greater than 20 percent for diabetes prior to July 14, 2009 have not been satisfied.  

The criteria for a rating higher than 40 percent as of July 14, 2009 have also not been satisfied, as the evidence shows that although the Veteran has occasionally gone to the emergency room during hypoglycemic episodes, he has not had episodes of ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations per year or at least twice-a-month visits to a diabetic care provider.  See 38 C.F.R. § 4.119, DC 7913.  

As the evidence shows that the Veteran's diabetes has not met the criteria for a rating higher than 20 percent at any point prior to July 14, 2009, or a rating higher than 40 percent at any point during the period beginning on July 14, 2009, further staging is not warranted, notwithstanding the fact that there may have been some fluctuations in the severity of the Veteran's diabetes during these respective time frames.  See Hart, 21 Vet. App. at 509-10. 

The issue of entitlement to TDIU prior to August 22, 2008, is addressed below.  See 38 C.F.R. §§ 3.340, 4.16 (2013); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that the issue of entitlement to TDIU is part and parcel of an increased rating claim when unemployability as a result of the disability under evaluation is raised by the claimant or the evidence of record). 

Referral of the Veteran's diabetes mellitus, type II, for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, the Veteran's diabetes requires the use of insulin and a restricted diet, causes hypoglycemic episodes and, as of July 14, 2009, has also required regulation of activities as stated by a VA examiner.  All of these manifestations are contemplated by DC 7319.  See 38 C.F.R. § 4.119.  The fact that a particular symptom, such as transient sweating during hypoglycemic episodes, may not be mentioned in the criteria does not in itself warrant extraschedular referral.  In this regard, no symptoms are described in DC 7319, which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that the presence of one or more such symptoms is assumed, and that the evaluation turns not on the particular symptoms the claimant has but rather on their disabling effects which, under DC 7319, are rated based on the level of care needed for the diabetes.  Indeed, the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  Complications of the Veteran's diabetes, including peripheral neuropathy, peripheral vascular disease, retinopathy, and erectile dysfunction, are either separately evaluated under an appropriate diagnostic code (as discussed below) or are included in the rating assigned the Veteran's diabetes if not separately compensable, as directed by DC 7319, Note (1).  Finally, no examiner or treating clinician has suggested that the Veteran's diabetes presents an exceptional or unusual disability picture.  Accordingly, the first step of the inquiry is not satisfied.  Thus, there is no need to consider whether "related factors" are present under the second step of the inquiry, and referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 118-19.  

In summary, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating higher than 20 percent prior to July 14, 2009, and to a rating higher than 40 percent as of that date, for diabetes is denied  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B.  Retinopathy

Service connection has also been established for the Veteran's non-proliferative diabetic retinopathy.  It is currently rated under DC 7913, which provides that while compensable complications of diabetes are evaluated separately, noncompensable complications of diabetes are considered part of the diabetic process under this code.  See 38 C.F.R. § 4.119. For the following reasons, the Board finds that a separate compensable rating is not warranted.

During the pendency of this appeal, the criteria for rating eye disabilities were amended.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  The revised criteria only apply to claims submitted on or after December 10, 2008.  Id.  Because the Veteran's claim for an increased rating for diabetes and complications was submitted prior to December 2008, only the old criteria apply.  The old criteria do not contain a specific diagnostic code for diabetic retinopathy.  Where an unlisted condition is encountered, it is permissible to rate it under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  The Board finds that DC 6006 under 38 C.F.R. § 4.84a (2008), which applies to retinitis, is the most closely analogous diagnostic code.  Moreover, under the revised criteria, retinopathy has replaced retinitis as the principal diagnosis rated under DC 6006, which further indicates that DC 6006 is similarly the most appropriate diagnostic code.  See 38 C.F.R. § 4.79 (2010).  

Under the old criteria, when retinitis is present in chronic form, it is rated from 10 percent to 100 percent disabling for impairment of visual acuity or loss of field of vision, pain, rest requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a, DC 6006 (2008).  A minimum rating of 10 percent is to be assigned during active pathology.  Id.  

The preponderance of the evidence shows that the Veteran's retinopathy has not met or approximated the criteria for a separate compensable rating.  The January 2007, July 2009, and October 2012 VA examination reports all show that the Veteran has mild non-proliferative retinopathy that is not manifested by vision loss, blurry vision, or any other symptoms or pathology.  The January 2007 VA examination report reflects diagnoses of a refractive error (hypermetropia, astigmatism, and presbyopia), a right lower lid chalazion that was healing, symptomatic pterygium in the right eye, and an incipient senile cataract.  The examiner stated that the Veteran's loss of vision was caused by the refractive error and the pterygium.  As noted in the July 2009 VA examination report, a May 2009 eye clinic evaluation showed no active diabetic retinal changes.  In the most recent October 2012 VA examination report, the examiner concluded that the Veteran's mild non-proliferative diabetic retinopathy was not causing a decrease in central or peripheral visual acuity.  Although some contraction of the visual field was shown in a Goldmann Perimetry chart, the examiner stated that such contraction was not related to the retinopathy. 

The weight of a February 2006 private treatment record listing blurry vision among other problems associated with the Veteran's diabetes is discounted and outweighed by more probative evidence.  This record was not authored by a physician with a background in optometry or ophthalmology, and there is no indication that the physician considered whether the Veteran's vision problems were due to his other eye disorders, including refractive errors, pterygium, and an early senile cataract.  Moreover, a March 2006 VA examination report, dated less than a month after this treatment record, states that there was no evidence of retinopathy at the time.  There is also no indication that the diagnosis of blurry vision due to diabetes was based on examination of the Veteran or consultation of prior clinical findings.  Thus, the Board does not find that the Veteran had blurry vision in February 2006 due to retinopathy which soon thereafter resolved, but rather that the attribution itself of blurry vision to retinopathy must be discounted in light of the numerous examinations of record, including the contemporaneous March 2006 VA examination, stating that the Veteran did not have vision problems or other symptoms associated with retinopathy.    


Similarly, although some VA diabetes examination reports generally state that the Veteran has had progressive loss of vision due to diabetes, this is clearly not based on actual clinical findings but rather appears to be a mere recognition that diabetic retinopathy has been diagnosed.  For example, a May 2007 VA examination report lists progressive loss of vision as a manifestation of diabetes, and when directed in the examination form to further describe any vision problems, stated that the Veteran had been diagnosed with retinopathy per a January 2007 VA ophthalmology examination.  However, as already discussed, the January 2007 VA ophthalmology examination specifically states that the Veteran's vision impairment was not due to retinopathy, and indeed the May 2007 VA examination itself includes an eye examination that did not show visual impairment due to retinopathy.  The evidence of record does not reflect any diagnoses of vision impairment attributable to retinopathy based on actual examination of the Veteran.  Accordingly, the preponderance of the evidence shows that the Veteran's retinopathy is not manifested by any vision impairment.  

Although the Veteran contends that his retinopathy is manifested by vision impairment, more weight is accorded the clinical findings in the VA examination reports and treatment records than to the Veteran's statements, as he does not have a medical background and thus is considered a lay person in the field of medicine.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative the medical issue in question); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).

With regard to the other criteria for a compensable rating under DC 6006, the evidence of record, including the VA and private treatment records and examination reports, shows that the Veteran's retinopathy is not manifested by pain or incapacitating episodes, and has not required bed rest.  Indeed, it is not manifested by any active pathology.  

Accordingly, the criteria for a compensable rating for retinopathy have not been satisfied at any point during the pendency of this claim, thus obviating consideration of staged ratings.  See 38 C.F.R. § 4.84a, DC 6006 (2008); See Hart, 21 Vet. App. at 509-10. 

Referral of the Veteran's retinopathy for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because it is not manifested by any symptoms or functional impairment, a comparison of this disorder with the rating criteria does not show that it is exceptional or unusual.  Moreover, there are no related factors involved, such as marked interference with employment or frequent periods of hospitalization due to retinopathy.  Thus, neither factor that must be met to warrant extraschedular referral is satisfied.  See id.

In summary, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a separate compensable rating for retinopathy is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

C.  Erectile Dysfunction (ED)

A separate compensable rating is not warranted for the Veteran's erectile dysfunction.  The rating schedule does not provide a diagnostic code for rating erectile dysfunction in itself.  Instead, such impairment is compensated by special monthly compensation (SMC) at the statutory rate for loss of use of a creative organ in 38 U.S.C. § 1114(k).  The March 2007 rating decision granted service connection for erectile dysfunction due to diabetes as well as entitlement to SMC for loss of use of a creative organ.  A separate compensable rating may only be assigned for erectile dysfunction if there is associated pathology that is compensable under the rating schedule.  The RO found no such pathology and previously rated it by analogy under 38 C.F.R. § 4.115b, DC 7599-7522, which provides a 20 percent rating for loss of erectile power coupled with an identifiable deformity of the penis.  See 38 C.F.R. § 4.20; Vogan, 24 Vet. App. at 161; see also 38 C.F.R. § 4.27 (2013) (discussing use of diagnostic code numbers).  The RO assigned a noncompensable rating under this diagnostic code.  See 38 C.F.R. § 4.31 (2013) (providing that in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable rating are not met).  It is now rated as part of the diabetic process under DC 7913.  See 38 C.F.R. § 4.119.

The VA examination reports show that the Veteran's genitals were found to be normal on examination, and there is no other evidence of deformity of the penis, removal of the glans penis, or other pathology of the penis or testis.  Accordingly, a compensable rating is not warranted under DC 7522 or any other diagnostic code pertaining to pathology of the male genitalia.  See 38 C.F.R. § 4.115b, DC's 7520-7527. 

Accordingly, the criteria for a compensable rating for erectile dysfunction have not been met at any point during the pendency of this claim, thus obviating consideration of staged ratings.  See 38 C.F.R. § 4.84a, DC 6006 (2008); see also Hart, 21 Vet. App. at 509-10. 

Referral of the Veteran's erectile dysfunction for extraschedular consideration is not warranted since a comparison with the rating criteria does not show that it is exceptional or unusual.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Moreover, there are no related factors involved, such as marked interference with employment or frequent periods of hospitalization.  Thus, neither factor that must be met for extraschedular referral is satisfied.  See id.

In summary, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a separate compensable rating for erectile dysfunction is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


D.  Peripheral Neuropathy

The Veteran's diabetic neuropathy of the left and right lower extremities has been rated as 10 percent disabling prior to July 14, 2009, and as 40 percent disabling as of that date by analogy under 38 C.F.R. § 4.124a, DC 8520, which pertains to impairment of the sciatic nerve.  See 38 C.F.R. § 4.20; Vogan, 24 Vet. App. at 161.  For the following reasons, the Board finds that 20 percent ratings, but no higher, are warranted prior to July 24, 2009, and that the criteria for ratings greater than 40 percent as of July 14, 2009 have not been satisfied.  The Veteran has not appealed the evaluations assigned his peripheral neuropathy of the upper extremities. 

Under DC 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; and a 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy.  Id.  A maximum 80 percent evaluation requires complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; Note prefacing DC's 8510 through 8730.

Prior to July 14, 2009, the balance of the evidence shows that Veteran's peripheral neuropathy has more nearly approximated the criteria for moderate incomplete paralysis in both lower extremities.  An April 2006 SSA examination report shows that the Veteran had 5/5 strength in the lower extremities, which denotes normal strength.  VA examination reports dated in March 2006, January 2007, May 2007, and September 2008 show that the Veteran reported pain, tingling, weakness, and numbness in the lower extremities.  Examinations showed decreased sensation, decreased strength (generally 4/5 in a scale of 0 to 5, with normal being 5/5), and decreased reflexes (generally 1+, with normal coded as 2+ and 0 denoting absent reflexes).  Position sense was normal, and there was no atrophy or abnormal muscle tone or bulk.  The functioning of the joints was not affected, and the Veteran's gait and balance were normal.  There was no paralysis.  The peripheral neuropathy prevented the Veteran from playing sports, had a severe effect on his ability to exercise, moderate effects on his ability to do chores and engage in recreation, and mild effects on his ability to travel, shop, bathe, and dress.  In other words, the Veteran's peripheral neuropathy limited or prevented his ability to engage in more rigorous physical activity, but had mild to moderate effects on his ability to do lighter activities.  

Given the clinical findings of decreased strength and reflexes of the lower extremities, and the examiner's conclusion that the peripheral neuropathy prevents or imposes significant limitations on the Veteran's ability to play sports and exercise, and moderate effects on his ability to do chores and engage in recreation, the criteria for 20 percent ratings for moderate paralysis of the sciatic nerve are more nearly approximated.  See 38 C.F.R. § 4.124a, DC 8520; see also 38 C.F.R. §§ 4.3, 4.7.  As the above evidence shows that the Veteran's peripheral neuropathy did not generally affect his gait or stance, was productive of only slightly reduced strength, did not affect the functioning of the joints, and had mild to moderate effects on the Veteran's ability to do less physically intensive activities such as travel or shop, the preponderance of the evidence weighs against assignment of a 40 percent rating for moderately severe incomplete paralysis prior to July 14, 2009.  See id.

The RO assigned a 40 percent rating as of July 14, 2009 based on a VA examination conducted on that date in which the examiner found that the Veteran had absent monofilament and vibratory sensation in the feet.  The preponderance of the evidence shows that the Veteran's peripheral neuropathy has not approximated the criteria for a 60 percent rating from July 14, 2009.  In this regard, the July 2009 VA examination report, as well as VA examination reports dated in July 2011 and March 2013, do not show severe incomplete paralysis with marked muscular atrophy.  Rather, they consistently reflect that the Veteran's peripheral neuropathy is not manifested by atrophy.  Moreover, the July 2011 and March 2013 VA examination reports show normal strength of the lower extremities (5/5) and reduced rather than absent sensation.  Indeed, the March 2013 VA examiner characterized the Veteran's neuropathy of the sciatic nerve as mild in the right lower extremity and moderate in the left lower extremity.  These findings all weigh against a 60 percent rating for severe incomplete paralysis of the sciatic nerve with marked atrophy.  Accordingly, a rating in excess of 40 percent as of July 14, 2009 is not warranted. 

Finally, the VA examination reports consistently state that the Veteran's peripheral neuropathy is not manifested by complete paralysis and are negative for findings indicative of complete paralysis as described in DC 8520.  Accordingly, the criteria for an 80 percent rating for complete paralysis of the sciatic nerve have not been approximated during the pendency of this claim.  See 38 C.F.R. § 4.124a.  

As explained above, there is no evidence showing that the Veteran's peripheral neuropathy of the bilateral lower extremities approximated the criteria for ratings higher than 20 percent at any point prior to July 14, 2009, or higher than 40 percent at any point as of that date.  Thus, further staging is not warranted during the time period covered by this appeal.  See Hart, 21 Vet. App. at 509-10.  

Referral of the Veteran's peripheral neuropathy for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  His symptoms and functional impairment, including pain, numbness, weakness, decreased reflexes, and tingling are contemplated by DC 8520, whose rating criteria are based on the level of impairment of the sciatic nerve as evidenced by such manifestations.  See 38 C.F.R. § 4.124a.  In this regard, the schedule recognizes that neuritis and neuralgia of the sciatic nerve, which are rated on the same scale provided for injury of the nerve involved, can be manifested by loss of reflexes, sensory disturbances, and constant pain, thus indicating that these and other symptoms are contemplated by the diagnostic codes applicable to impairment of the peripheral nerves, including the sciatic nerve under DC 8520.  See 38 C.F.R. §§ 4.123, 4.124 (2013).  Moreover, the fact that a particular symptom or manifestation may not be mentioned in the criteria does not in itself warrant extraschedular referral, as the schedular criteria are generally designed not to compensate for specific symptoms, but instead for the average impairment in earning capacity due to disability resulting from such symptoms.  See 38 C.F.R. § 4.1.  As there is no evidence indicating that the Veteran's peripheral neuropathy is exceptional or unusual or not adequately compensated by the applicable schedular criteria, the first step of the inquiry is not satisfied.  See Thun, 22 Vet. App. at 114.  Accordingly, referral for extraschedular consideration is not warranted.  See id.

In summary, the criteria for 20 percent ratings, but no higher, for peripheral neuropathy of the left and right lower extremities are satisfied prior to July 14, 2009.  However, the preponderance of the evidence is against the assignment of ratings higher 20 percent prior to July 14, 2009, and higher than 40 percent as of that date.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to ratings higher than those already assigned is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  TDIU

Entitlement to a TDIU was granted effective August 22, 2008 in a July 2011 rating decision.  However, the Veteran's service-connection claim for peripheral neuropathy associated with diabetes was received on August 24, 2006, and his claim for an increased rating for diabetes was received in April 2007.  The present appeal contesting the ratings assigned these disorders stems from these claims.  When the issue of unemployability is raised by the claimant or the record with respect to the disability being evaluated in a claim for a higher rating, the issue of derivative entitlement to a TDIU must be considered as an aspect of that claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation); 38 C.F.R. §§ 3.340, 4.16 (2013).  


Here, as SSA granted entitlement to disability benefits effective June 2004 in an October 2007 decision based in part on diabetes, as the Veteran submitted an application for TDIU in April 2007 based on peripheral neuropathy and diabetes, and as TDIU was ultimately granted based on a July 2011 VA examiner's findings of significant occupational impairment due to diabetes and peripheral neuropathy, the Board finds that there is evidence of unemployability due to diabetes and peripheral neuropathy as of the date of claim.  While the Veteran did not appeal the grant of TDIU with respect to the effective date assigned, and did not appeal a prior June 2007 rating decision denying TDIU, this does not preclude the Board from taking jurisdiction of the issue of entitlement to TDIU prior to August 22, 2008 as part and parcel of the Veteran's increased rating claims.  See Rice, 22 Vet. App. at 453-55. 

For the following reasons, the Board finds that entitlement to TDIU is established effective August 24, 2006, the date of claim. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).
In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of unemployability must be addressed.  38 C.F.R. § 4.16(b).  

If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

Here, the criteria for schedular consideration of entitlement to TDIU since August 24, 2006 are satisfied, as the combined total of the Veteran's service-connected disabilities was 70 percent as of that date, and all these disabilities share the same etiology, namely the Veteran's diabetes, such that they are considered as one disability for the purpose of schedular entitlement to TDIU.  See id. 

The evidence of record, including the April 2007 application for TDIU, shows that the Veteran has a high school education, and that from 1978 to 2002, when the plant he worked at closed, he was employed as an industrial mechanic.  As noted above, SSA awarded disability benefits effective 2004 based on the Veteran's diabetes as well as depression, for which service connection has been established as secondary to diabetes.  While this decision is not controlling on VA, it constitutes probative evidence factoring into the determination of whether the Veteran's diabetes has been productive of unemployability since August 2006.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Moreover, in the July 2011 VA examination report, the examiner found that the Veteran's peripheral neuropathy of the upper extremities would prevent both physical and sedentary employment, and that the Veteran's diabetes and peripheral neuropathy of the lower extremities would limit him to sedentary employment.  The Veteran's work history is limited to physical employment as a mechanic, and there is no evidence showing that he has the training or vocational background or experience that would enable him to work in a sedentary capacity.  Moreover, the July 2011 VA examiner found that the Veteran's neuropathy of the upper extremities prevented sedentary employment.  

Accordingly, the evidence is at least in equipoise as to whether the Veteran's service-connected diabetes and peripheral neuropathy have resulted in unemployability since August 24, 2006.  Any doubt is therefore resolved in the Veteran's favor, and entitlement to TDIU is granted effective August 24, 2006.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 38 C.F.R. §§ 3.340, 4.15, 4.16.


ORDER

Entitlement to a rating higher than 20 percent prior to July 14, 2009, and to a rating higher than 40 percent as of that date, for diabetes mellitus, type II, with retinopathy and erectile dysfunction is denied. 

Entitlement to a rating of 20 percent, but no higher, prior to July 14, 2009 for diabetic peripheral neuropathy of the right lower extremity is granted, subject to the law governing payment of monetary benefits. 

Entitlement to a rating of 20 percent, but no higher, prior to July 14, 2009 for diabetic peripheral neuropathy of the left lower extremity is granted, subject to the law governing payment of monetary benefits. 

Entitlement to ratings higher than 40 percent for diabetic peripheral neuropathy of the right and left lower extremities as of July 14, 2009 is denied. 

Entitlement to a TDIU is granted effective August 24, 2006, so as of an earlier effective date, subject to the law governing payment of monetary benefits. 



REMAND

The remaining claim of entitlement to a separate compensable rating for peripheral vascular disease (PVD) must be remanded, rather than immediately decided, for further development.  Specifically, clarification of the March 2013 VA examination is warranted.  In the examination report, the examiner stated that an ankle/brachial index test could not be performed due to calcification of the arterial walls.  As the examiner also found that there was claudication on walking between 25 and 100 yards, but no trophic changes, the issue of entitlement to a 40 percent rating for PVD turns on the results of an ankle/brachial index test.  See 38 C.F.R. § 4.104, DC 7114 (2013).  The Board is therefore unable to make this determination absent either such a test result or a discussion as to whether the level of severity of the Veteran's PVD would be the equivalent of an ankle/brachial index of 0.7 or less.  See id.  Consequently, the examination report must be returned to the examiner for clarification.  See 38 C.F.R. § 4.2 (2013).  If warranted, a new VA examination should also be performed. 

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Return the March 2013 vascular diseases disability benefits questionnaire to the examiner who performed that examination for clarification as to whether the level of severity of the Veteran's peripheral vascular disease (PVD) would be expected to yield an ankle/brachial index of 0.7 or less.  If that examiner is not reasonably available, another clinician may render the opinion.  A complete explanation must be provided.

If warranted, a new VA examination should be performed, and it should again be determined whether an ankle/brachial index test may be conducted.  If the examiner determines that an ankle/brachial index test cannot be performed because it is medically contraindicated or would not yield accurate results, the examiner must nevertheless state whether the Veteran's PVC would be expected to yield an ankle/brachial index of 0.7 or less given its level of severity, and provide a complete explanation.  

2.  After completing any other development that may be warranted, readjudicate this remaining claim a separate compensable rating for PVD on its merits.  If the benefits sought are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and given them opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


